 

?f§§

MAY 03 2019

Clerk, U S District Court
District Ot Montana
Bi|lings

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.

JOE ROY MICHAEL and JOSHUA
JOCK CLAUSE,

Defendants.

 

CR 18-101-BLG-SPW

PRELIMINARY ORDER OF
FORFEITURE

 

WI-IEREAS, in the superseding indictment in the above case, the United

States sought forfeiture of any property of the above-captioned person, pursuant to

21 U.S.C. § 853, as property used or intended to be used to facilitate the violations

alleged in the indictment, or as proceeds of said violations;

AND WHEREAS, on November 15, 2018, the defendant Clause entered
pleas of guilty to count IV of the superseding indictment charging possession With
intent to distribute methamphetamine, and count V of the superseding indictment
charging possession of a firearm in furtherance of a drug trafficking crime;

AND WI-IEREAS, on February 22, 2019, the defendant Michael entered a
plea of guilty to count III of the superseding indictment charging conspiracy to
possess With the intent to distribute and to distribute methamphetamine;

AND WHEREAS, both defendants pled true to the forfeiture allegation that
stated that as a result of the offenses charged in the indictment, the defendants shall
forfeit:

0 $16,900 in United States currency; and
0 firearms and ammunition.

AND WHEREAS, by virtue of said guilty pleas, the United States is now
entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(l), 21 U.S.C.
§ 853, and Rule 32.2(b)(2), F ederal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

1. That based upon the pleas of guilty by defendant Clause to counts IV
and V, and by defendant Michael to count III contained in the superseding

indictment, and the pleas of true to the forfeiture allegation, the United States is

authorized and ordered to seize the following property. This property is forfeited

to the United States for disposition in accordance with the law, subject to the

provisions of21 U.S.C. § 853(n)(1):

$16,900 in United States currency;

a Smith and Wesson SD4OVE .40 caliber Pistol (serial number
HEY7850);

a SKS Rifle (serial number 8166854);

a SKS Rifle Trigger Guard (serial number 66854);
a Handgun magazine, SCCY 9mm;

4 count of 9mm cartridges;

SCCY, 9mm 229327 With holster;

Magazine with 4 9mm rounds; and

100 rounds of 7.69x39 ammunition.

2. That the aforementioned forfeited property is to be held by the United

States in its secure custody and control. '

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith

shall publish at least once for three successive weeks in a suitable means of general

circulation notice of this order, notice of the United States’ intent to dispose of the

property in such manner as the Attorney General may direct, and notice that any

person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the Court within thirty (3 0) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will
be addressed

DATED this § fdday of May, 2019.

SUSAN P. WATTERS

UNITED STATES DISTRICT JUDGE
4

 

